DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/2/2021.
Claim 16 is canceled. Claims 1-15 and 17-18 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s argument about the priority benefit of claim 8, Examiner reviewed Applications No. 62/850124 and 62/850132 but failed to find sufficient support for the claimed limitation of claim 8. Therefore, the declination of benefit of the prior applications is maintained. If Applicant would like to further traverse this declination, Applicant should point out the specific location in Applications No. 62/850124 and/or 62/850132 where sufficient support can be found for the claimed limitation of claim 8.
Regarding Applicant’s arguments about the rejections for claims 1-15 and 17-18 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new ground of rejection necessitated by Applicant’s amendments.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 62/850,124 and 62/850,132 , fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 8 of this application.
The “receiving, via the communications module, end-user energy demand data indicating one or more identifying characteristics of the at least one powered device; and retrieving, from memory, energy demand data associated with the one or more identifying characteristics of the at least one powered device” in claim 8 has not been sufficiently disclosed in the prior applications.
Accordingly, claim 8 is not entitled to the benefit of the prior applications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 2020/0142364 A1, prior art of record, hereinafter as “Craig”) in view of ELBSAT (US 2018/0254632 A1, prior art of record, hereinafter as “ELBSAT”), and in further view of Teske (US 2019/0383637 A1, prior art of record, hereinafter as “Teske”). 
	Regarding claim 1, Craig teaches:
	A power transmission and modulation control system comprising: 
	at least one processor device (“processor 704” in FIG. 7); 
	at least one data storage device (“memory 706” in FIG. 7); 
	at least one communications module (“communications interface 708” in FIG. 7. [0100]: “Communications interface 708 may be a network interface configured to facilitate electronic data communications between planning tool 905 and various external systems or devices …”); and 
	one or more instructions stored in the at least one data storage device that, when executed by the at least one processor device, program the at least one processor device for (FIG. 7 and [0101]: “Processor 704 may be configured to execute computer code or instructions stored in memory 706”): 
		receiving, from a power provider, via the communications module, provider net energy availability data indicative of energy available from the power provider over a time interval ([0107]: “source models 724 may define the type of resource provided by each of sources 810, a cost of each resource, demand charges associated with the consumption of the resource, a maximum rate at which the resource can be purchased from each of sources 810, and other attributes of sources 810”; And [0069]: “optimization can be based on time-of-use prices, curtailment signals, energy availability, or other data received from utility providers”. All these teach to receive, from the power provider, the energy available over a time interval); 
		receiving, via the communications module, end-user energy demand data indicating: an amount of energy to be provided to a powered device; and an end-time by which the amount of energy is to be provided to the powered device ([0108]: “sinks 840 may include resource consumers or requested loads. Some examples are the campus thermal loads and campus electricity usage. The predicted consumption of a sink 840 over the optimization period can be supplied as an input to planning tool 905 and/or computed by load/rate predictor 1018 (shown in FIG. 10). Sink models 722 may store the predicted consumption over the optimization period for each of sinks 840”; And [0005]: “The timeseries data comprised of a timeseries of predicted energy loads to be served by the equipment of the central plant”. All these teach to receive energy demand data from powered devices including energy needed and time/end-time by which the energy is needed); 
		determining one or more time intervals, prior to the end-time, within the provider net energy availability data, over which the amount of energy to be provided to the powered device can be allocated (as described in [0107, 0069] recited above, the time interval(s) during which energy can be provided is determined based on the energy availability received from the energy provider); 
		receiving, from the power provider, via the communications module, provider energy pricing data indicative of a cost to obtain energy from the power provider ([0107]: “source models 724 may define the type of resource provided by each of sources 810, a cost of each resource, demand charges associated with the consumption of the resource ...”; And [0069]: “optimization can be based on time-of-use prices, … or other data received from utility providers”. All these teach to receive the cost of energy from the power provider); 
		determining, from the provider energy pricing data, one or more incentive pricing values associated with the one or more time intervals ([0150]: “The economic cost may be defined by a cost function J(x) that expresses economic cost as a function of the control decisions made by asset allocator 802. The cost function J(x) may account for the cost of resources purchased from sources 810, as well as the revenue generated by selling resources to resource purchasers 841 or energy grid 842 or participating in incentive programs”. This teaches to determine a lowest cost function/(incentive pricing value) associated with the time interval); 
		selecting a time interval from the one or more time intervals within the provider net energy availability data which corresponds to the incentive pricing value ([0150]: “Asset allocator 802 may be configured to minimize the economic cost (or maximize the economic value) of operating asset allocation system 800 over the duration of the optimization period. The economic cost may be defined by a cost function J(x) that expresses economic cost as a function of the control decisions made by asset allocator
802”. The asset allocator 802 is implemented in planning tool 905, as recited in [0136]. The citation, together with Equation 7, teach to minimize the cost function, i.e., to consume the power in a selected time interval during which the energy price is lowest and the incentive revenue is highest); and  EVAD.004USPATENT 
		controlling a power regulator of a power management device to provide the amount of energy to the at least one powered device over the selected time interval ([0147]: “asset allocator 802 is configured to optimally dispatch all campus energy assets in .  
	Craig teaches all the limitations except the powered device is a battery of an electric vehicle; receiving a user input selecting an incentive pricing value of the one or more incentive pricing values and selecting a time interval corresponding to the user input.
	However, it is a common practice to let a user to select an incentive pricing value. For example, ELBSAT teaches in an analogous art:
	receiving a user input selecting an incentive pricing value of the one or more incentive pricing values ([0147]: “GUI engine 716 includes a graphical user interface component configured to provide graphical user interfaces to a user for selecting or defining plan information for the simulation (e.g., .. utility rates, incentive rates, locational marginal prices, ...”. This teaches to let a user to select an incentive pricing value); 
	Instead of letting the system to choose the minimal economic cost automatically as taught by Craig, ELBSAT teaches to let a user to choose an incentive rate which determines the economic cost of the power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craig based on the teaching of ELBSAT, to make the system to further receive a user input selecting an incentive pricing value of the one or more incentive pricing values and select a time interval corresponding to the user input. One of ordinary skill in the art would have been motivated to do this modification since it enables “a user to interact with planning tool”, as ELBSAT teaches in [0147].
	Craig-ELBSAT teach all the limitations except the powered device is a battery of an electric vehicle.

	The teaching of Craig-ELBSAT can be applied to a powered device such as the battery of an EV in Teske. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craig-ELBSAT based on the teaching of Teske, to make the system wherein the powered device is a battery of an electric vehicle. One of ordinary skill in the art would have been motivated to do this modification since an electric vehicle is an increasingly popular powered device which needs to consume power to charge, as Teske teaches in [0002].

	Regarding claim 2, Craig-ELBSAT-Teske teach all the limitations of claim 1. 
	Craig further teaches:
	receiving power-time continuum data corresponding to energy available from the power provider ([0006]: “the timeseries data comprises a timeseries of prices for one or more resources consumed by the equipment of the central plant”; [0112]: “where xi represents the resource purchase at time step i of the optimization period”; [0005]: “solve the optimization problem to determine an optimal allocation of the energy loads across the equipment of the central plant at each of a plurality of time steps within an optimization period”; [0069]: “optimization can be based on time-of-use prices, .. energy availability”. All these teach to receive power-time continuum data regarding the energy availability from the power provide, so energy can be allocated in an optimal way at every time step/interval).  

	Regarding claim 3, Craig-ELBSAT-Teske teach all the limitations of claim 2. 
	Craig further teaches:
	receiving power-time continuum data corresponding to the amount of energy to be provided to the battery ([0005]: “The timeseries data comprised of a timeseries of predicted energy loads to be served by the equipment of the central plant”. Since Craig-ELBSAT-Teske teach the powered device is a battery of an EV as explained in the rejection of claim 1, this teaching of Craig further teaches to receive power-time continuum data regarding the amount of energy needed by the battery of EV).  

	Regarding claim 4, Craig-ELBSAT-Teske teach all the limitations of claim 3. 
	Craig further teaches:
	fitting the power-time continuum data corresponding to the amount of energy to be provided to the battery into the power-time continuum data corresponding to energy available from the power provider ([0150]: “Asset allocator 802 may be configured to minimize the economic cost (or maximize the economic value) of operating asset allocation system 800 over the duration of the optimization period”; [0005]: “solve the optimization problem to determine an optimal allocation of the energy loads across the equipment of the central plant at each of a plurality of time steps within an optimization period”. Since Craig-ELBSAT-Teske teach the powered device is a battery of an EV as explained in the rejection of claim 1, all these teachings of Craig further teach to select a time interval to provide energy to the battery when the economic cost of the available energy is minimal, i.e., to fit the power-time continuum data regarding energy needed by the battery into the power-time continuum data regarding energy available).  

	Regarding claim 5, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Teske further teaches:
	receiving geolocation data associated with a location of the electric vehicle ([0055]: “the changed parameters referenced at 624 may relate to a changed location of the ; and 
	receiving data corresponding to energy available from a power provider to be provided via a power regulator of a powerEVAD.004USPATENT management device co-located at the location of the electric vehicle ([0064]: “Example additional settings include … maximum distance from a current location/location of interest, minimum number of connectors at a given charging station that are currently-available (e.g., not being used to charge another vehicle) or predicted to be available by an arrival time”; [0025]: “the charging station database 110 may store, at a storage device of the server 102, identifiers of charging stations and associated data received from the charging station data sources 106, such as geolocation, …, charging power levels, etc.”. All these teach to receive the power available from a charging station provided, inherently via a power regulator of a power management device, co-located at the location of the electric car when it is charged).  
	Since Craig teaches to receive power-time continuum data corresponding to the energy available from the power provider, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Craig-ELBSAT based on the teaching of Teske, to make the system to further receive geolocation data associated with a location of the electric vehicle; and receive power-time continuum data corresponding to energy available from a power provider to be provided via a power regulator of a power management device co-located at the location of the electric vehicle. One of ordinary skill in the art would have been motivated to do this modification since it can help make sure the energy is available at the desired location, as Teske teaches in [0064]. 

	Regarding claim 6, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Craig further teaches:
	receiving at least one of: a user inputted amount of energy to be provided to the battery ([0098]: “The planned loads … may be defined by input received from a user via a client device 734 (e.g., user-defined, user selected, etc.)”); or a user inputted end-time by which the amount of energy is to be provided to the at least one powered device.  

	Regarding claim 7, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Craig further teaches:
	receiving, a computing system-defined amount of energy to be provided to the battery ([0098]: “The planned loads … may be defined by input received … retrieved from a plan information database 920”); or computing system-defined end-time by which the amount of energy is to be provided to the at least one powered device.  

	Regarding claim 9, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Craig further teaches:
	receiving, via the communications module, end-user energy demand data indicating an amount of energy to be provided to two or more electric vehicles ([0108]: “sinks 840 may include resource consumers or requested loads”. Since Craig-ELBSAT-Teske teach the powered device is a battery of an EV as explained in the rejection of claim 1, this teaching of Craig further teaches to receive data indicating energy needed for two or more electric vehicles). 

	Regarding claim 10, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Craig further teaches:
	determining a first incentive pricing value associated with a first time interval of the one or more time intervals ([0150]: “The economic cost may be defined by a cost function J(x) that expresses economic cost as a function of the control decisions made by asset allocator ; and 
	determining a second incentive pricing value, distinct from the first pricing value, associated with a second time interval of the one or more time intervals (as recited above, Craig teaches to determine a second cost function associated with a second time interval. Since the energy prices are different, so the incentive pricing values are distinct from each other).  

	Regarding claim 11, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Craig further teaches:
	selecting a time interval from the one or more time intervals which corresponds to a lowest cost to obtain energy from the power provider ([0150]: “Asset allocator 802 may be configured to minimize the economic cost (or maximize the economic value) of operating asset allocation system 800 over the duration of the optimization period. The economic cost may be defined by a cost function J(x) that expresses economic cost as a function of the control decisions made by asset allocator 802. The cost function J(x) may account for the cost of resources purchased from sources 810, as well as the revenue generated by selling resources to resource purchasers 841 or energy grid 842 or participating in incentive programs”).  

	Regarding claim 12, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	ELBSAT further teaches:
	selecting a user-specified cost to obtain energy from the power provider ([0147]: “GUI engine 716 includes a graphical user interface component configured to provide graphical user interfaces to a user for selecting or defining plan information for the simulation (e.g., .. utility rates, incentive rates, locational marginal prices, ...”. This teaches to let a user to select a cost to obtain energy from the power provider).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Craig-Teske based on the teaching of ELBSAT, to make the system to further select a time interval from the one or more time intervals which corresponds to a user-specified cost to obtain energy from the power provider. One of ordinary skill in the art would have been motivated to do this modification since it enables “a user to interact with planning tool”, as ELBSAT teaches in [0147]. 

	Regarding claim 15, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Teske further teaches:
	the electric vehicle comprises at least one of a plug-in electric vehicle (PEV) or a plug-in hybrid electric vehicle (PHEV) ([0023-0024]: “The disclosure includes mechanisms for improving a recharging experience for electric vehicles by providing a standardized identity for charging plug ….The vehicles described herein may include fully electric vehicles (e.g., vehicles that are solely driven via an electric motor and/or otherwise powered solely by electrical energy) and/or hybrid electric vehicles“).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Craig-ELBSAT based on the teaching of Teske, to make the system wherein the electric vehicle comprises at least one of a plug-in electric vehicle (PEV) or a plug-in hybrid electric vehicle (PHEV). One of ordinary skill in the art would have been motivated to do this modification since an PEV or PHEV is an increasingly popular powered device which needs to consume power to charge, as Teske teaches in [0002].

	Regarding claim 17, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	Craig further teaches:
	displaying, to the end user, the one or more incentive pricing values associated with the one or more time intervals ([0093]: “The customer may view optimization results from A3S platform 915 via planning tool 905 to identify the impact of operating the plan with the optimization and other plant design changes or upgrades. If the customer decides to move forward with the optimization, the plant configuration and system performance models will need
to be pushed from planning tool 905 to central plant controller 910. The final model the
customer selects, along with the attribute and timeseries data that represents the customer
site configuration as well as default values for loads and weather, can be exported from
planning tool 905 to central plant controller 910”. This teaches to display to the user the final optimization result. Since the optimization is to minimize the economic cost, the final minimized economic cost is inherently displayed to the user).  

Claim 18 recites a method to conduct operations as conducted by the system in claim 1 with patentably the same limitations. Therefore, claim 18 is rejected for the same reason as recited in the rejection of claim 1.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of ELBSAT and Teske, and in further view of MINEGISHI (US 2020/0389029 A1, prior art of record, hereinafter as “MINEGISHI”). 
	Regarding claim 8, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	But they don’t teach receiving, via the communications module, end-user energy demand data indicating one or more identifying characteristics of the electric vehicle; and 
	However, MINEGISHI teaches in an analogous art:
	receiving, via the communications module, end-user energy demand data indicating one or more identifying characteristics of the at least one powered device ([0070]: “Into the input layer 41, data indicating the model or model number of each load apparatus 15 may be further inputted”); and 
	retrieving, from memory, energy demand data associated with the one or more identifying characteristics of the at least one powered device ([0070]: “Using such data, it is possible to estimate the consumed power and the like of each load apparatus 15”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craig-ELBSAT-Teske based on the teaching of MINEGISHI, to make the system to further receive, via the communications module, end-user energy demand data indicating one or more identifying characteristics of the electric vehicle; and retrieve, from memory, energy demand data associated with the one or more identifying characteristics of the electric vehicle. One of ordinary skill in the art would have been motivated to do this modification since it can help “improve[ing] the accuracy of .. prediction” and optimization, as MINEGISHI teaches in [0070]. 

	Regarding claim 14, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	But they don’t teach selecting a time interval from the one or more time intervals within the provider net energy availability data which corresponds to a prior user-selection defining a user profile associated with the electric vehicle.  
	However, MINEGISHI teaches in an analogous art:
	a prior user-selection defining a user profile associated with the at least one powered device ([0068]: “Into the input layer 41, data indicating the type of the customer 1, .  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craig-ELBSAT-Teske based on the teaching of MINEGISHI, to make the system to further select a time interval from the one or more time intervals within the provider net energy availability data which corresponds to a prior user-selection defining a user profile associated with the electric vehicle. One of ordinary skill in the art would have been motivated to do this modification since it can help “improve[ing] the accuracy of .. prediction” and optimization, as MINEGISHI teaches in [0068].  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of ELBSAT and Teske, and in further view of Fausak (US 2010/0100253 A1, prior art of record, hereinafter as “Fausak”). 
	Regarding claim 13, Craig-ELBSAT-Teske teach all the limitations of claim 1.
	But they don’t teach selecting a time interval from the one or more time intervals within the provider net energy availability data which corresponds to a user-selection of an energy source-type.  
	However, Fausak teaches in an analogous art:
	selecting a user-selection of an energy source-type (FIG. 7 and [0044]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craig-ELBSAT-Teske based on the teaching of Fausak, to make the system to further select a time interval from the one or more time intervals within the provider net energy availability data which corresponds to a user-selection of an energy source-type. One of ordinary skill in the art would have been motivated to do this .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115